Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-16-00025-CV

                          Beatrice VASQUEZ and Darryl De La Cruz,
                                        Appellants

                                                 v.

         OLD AUSTIN ROAD LAND TRUST; Joseph Anthony Pizzini, Individually,
              and as Trustee of Old Austin Road Land Trust; and John Price;
                                        Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-20809
                        Honorable David A. Canales, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ
       In accordance with this court’s opinion of this date, this court’s opinion and judgment dated
June 14, 2017 are WITHDRAWN. Appellees’ motion for rehearing is DENIED.

       The portions of the trial court’s order granting summary judgment on Appellants’ claims
against Ralph Carpenter and any portion of the trial court’s severance order severing any of
Appellants’ claims against Ralph Carpenter into the underlying cause are REVERSED, and all of
Appellants’ claims against Ralph Carpenter remain pending in cause number 2013-CI-20809.
         The portion of the trial court’s order granting Appellees’ no-evidence motion for summary
judgment on Appellants’ claims against Appellees for common law and statutory fraud, intentional
infliction of emotional distress, civil conspiracy, and DTPA violations is AFFIRMED.
       The portion of the trial court’s order granting Appellees’ traditional motion for summary
judgment on the affirmative defenses of bona fide purchaser and collateral estoppel and the portion
granting Appellees’ no-evidence motion on Appellants’ trespass-to-try-title claim are
REVERSED.
       The portion of the trial court’s order granting a no-evidence motion for all defendants on
appellants’ fraudulent transfer claim is REVERSED.
                                                                                  04-16-00025-CV



       The cause is REMANDED to the trial court for further proceedings. It is ORDERED that
Appellants and Appellees are each responsible for one-half of the costs of court for this appeal.
       SIGNED July 26, 2017.

                                                _____________________________
                                                Patricia O. Alvarez, Justice




                                              -2-